Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-13-00154-CV

                   IN THE INTEREST OF K.A.H. and K.J.M.H., Children

                    From the County Court at Law, Kendall County, Texas
                               Trial Court No. 08-0117CCL
                       The Honorable Cathy O. Morris, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. We GRANT appellate counsel’s request to withdraw. We order that no costs shall
be assessed against appellant because she is indigent.

       SIGNED July 24, 2013.


                                               _____________________________
                                               Sandee Bryan Marion, Justice